Citation Nr: 1815888	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  16-48 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel







INTRODUCTION

The Veteran served on active duty from August 1953 to June 1955.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a January 2015 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claim on appeal.

The Board notes that VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A (d) (2012).  

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran contends that his current sleep apnea disability was incurred during service.  Specifically, on his September 2016 substantive appeal, the Veteran indicated that during service he had told his doctors that he had been walking in his sleep while his wife informed him at the time that he had "snored terribly" and stopped breathing during his sleep.

An examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C. § 5103A (d) (2); 38 C.F.R. 
§ 3.159(c) (4).

Accordingly, the Board finds that he should be scheduled for a VA examination and opinion to determine whether the Veteran has a current sleep apnea disability that is related to service.

Additionally, the Board notes that in its present review, the file potentially does not contain his complete service treatment records.  Currently, the only service treatment records associated the Veteran's claims file are the service treatment records associated with the Veteran's June 1955 separation examination.

VA's duty to assist requires it to make as many requests as necessary to secure relevant Federal records, to include service treatment records. VA may halt efforts to secure such records only if VA concludes that the records do not exist or that further efforts to secure the records would be futile.  Thus, on remand, additional efforts should be taken to obtain the Veteran's complete service treatment records and associate them with the claims file.  58 U.S.C. §5103A (b) (2012); 38 C.F.R. § 3.159 (c) (2) (2017).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

2.  Request the Veteran's complete service treatment records from any appropriate source, and associate them with the claims file.

As set forth in 38 U.S.C.§ 5103A (b)(3) and 38 C.F.R. § 3.159 (c)(2), the AOJ must continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of any action taken.  All efforts to obtain these records should be memorialized in the Veteran's VA claims file.

After considering the Veteran's statements, and other lay statement of record, determine whether any service treatment or personnel records remain outstanding but are unavailable.  If so, a formal finding of unavailability should be associated with the Veteran's claims file and notice sent to the Veteran.

3.  After the above development has been completed, and if service treatment records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently present sleep apnea disability.

The examiner should furnish an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's current sleep apnea disability is related to active service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




